PER CURIAM.
We affirm the conviction of appellant for first degree murder. However, we remand *1008to the trial court to correct the sentence to delete the twenty-five year mandatory minimum. This provision was removed from the statutory penalty in the 1994 amendment to section 775.082(1), Florida Statutes (1995), which eliminated parole eligibility. The trial court correctly pronounced the sentence as life without parole. Thus, the “check off’ of the twenty-five year mandatory minimum is merely a scrivener’s error.
STONE, WARNER and SHAHOOD, JJ., concur.